        Case 19-10001-SLM Doc 30 Filed 03/01/19 Entered 03/01/19 15:56:46                            Desc Main
    UNITED STATES BANKRUPTCY COURT
                                 Document     Page 1 of 2
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)
 
 
 
 
 
                                                                               Order Filed on March 1, 2019
                                                                                by Clerk, U.S. Bankruptcy
                                                                               Court - District of New Jersey
 
 
                                                               Case No.:             19-10001-SLM
 
In Re: 
                                                                                 
       John J. Gay                                             Hearing Date:         February 27, 2019
                                                                                 
                                                                                 
                                                               Judge:                Stacey L. Meisel
                                                                                 
                                                               Chapter:                       13
 
 
 
 
 
                     Recommended Local Form:                  Followed               Modified
 
 
 
 
 
                               ORDER DENYING MOTION OR APPLICATION
                                    FOR THE ENTRY OF AN ORDER
                                                      VACATING STAY
 
 
 
          The relief set forth on the following page is hereby ORDERED.




          DATED: March 1, 2019
Case 19-10001-SLM            Doc 30    Filed 03/01/19 Entered 03/01/19 15:56:46              Desc Main
                                       Document     Page 2 of 2


 
 
 
           A motion or application having been filed on January 17                   , 20 19 by
 

     Elyon Capital LLC through their attorney Allen I. Gorski         for entry of an order as set forth
    above, all interested parties having been duly served, the Court having considered all of the papers
    submitted, along with any arguments of counsel, and for good cause shown; it is
 
 
           ORDERED that the aforesaid motion or application is denied for lack of standing.
 
 
 
           The successful party shall serve this order on the debtor, any trustee and all parties who
    entered an appearance on this matter.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                                               Rev. 7/1/04; jml
 
 
                                                    2
